[prowsignedofferattachmen001.jpg]




--------------------------------------------------------------------------------



 
[prowsignedofferattachmen002.jpg]




--------------------------------------------------------------------------------



 
[prowsignedofferattachmen003.jpg]




--------------------------------------------------------------------------------



 
[prowsignedofferattachmen004.jpg]




--------------------------------------------------------------------------------



 
[prowsignedofferattachmen005.jpg]




--------------------------------------------------------------------------------



 
[prowsignedofferattachmen006.jpg]
Benefits at a Glance for Management Benefitted Employees Here’s a quick review
of the total benefits provided to you as a Management Benefitted employee of
Vectrus. BENEFIT . . . WHAT IT PROVIDES . . . Vectrus 401(k) Plan Income for
retirement Medical Plans Domestic and International Plans Dental Plan Domestic
and International Plans Vision Plan Domestic and International Plans Flexible
Spending Account Plan (FSA) Option to pay for certain predictable health care or
dependent care expenses with pre-tax dollars Short Term Disability Plan Company
paid disability income continuation for up to 25 weeks Long Term Disability Plan
Voluntary disability plan to provide income continuation beyond 26 weeks Life
Insurance Plan Life Insurance equal to one times your annual base pay Voluntary
Life and Accident Insurance Plan Additional Life and Accident insurance for you
and your family Employee Assistance Program This benefit provides an array of
services for you and your immediate family to support your day to day life
Business Travel Accident Plan Additional accident insurance for you when you
travel for the Company Other Voluntary Plans Domestic and International
employees are offered Other Voluntary plans: VOYA – Accident Insurance, Hospital
Confinement Indemnity and Critical Illness. Paid Time Off (PTO) Time off with
pay to use for personal, sick or vacation Holiday 12 paid Holidays per year



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen007.jpg]
Following is a closer look at each of the plans. . . Your Benefits (Closer Up)
Each of Vectrus benefit plans serves a unique purpose-whether it’s to provide
comprehensive health care coverage, income for retirement, or simply time off
with pay... Investment and Savings Plan - 401(k) These are some of the
highlights: • You can contribute up to 70% (subject to IRS limitations) of your
base pay to the plan - on a pre-tax and/or Roth post tax basis. Another option
within the plan will allow you to contribute up to 25% (12% for identified
Highly Compensated Employees) of your base pay in an after-tax source. If you
are at least age 50, you can also elect to make catch-up contributions in
accordance with IRS guidelines. • Vectrus offers a competitive match under the
401(k) plan. • You direct your contributions and Company contributions made on
your behalf to one or more of the Prudential investment options. • You are
immediately 100% vested in the Company monies. • You can change your own
contribution amounts, reallocate your account balances, borrow from your
account, or make withdrawals from your account while working for Vectrus. • The
Plan accepts rollovers of account balances from another employer’s qualified
pension or savings plan.



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen008.jpg]
Medical Plans These are some highlights: Domestic: • Employees are offered three
medical plans through Cigna, OAP, 1500 High Deductible Health Plan and 2600 High
Deductible Health Plan with a Health Savings Account options for the HDHP plans.
International: • Employees are offered three medical plans through Cigna Global.
OAP Management Plan, OAP Catastrophic Plan and the Short Term Abroad Plan
(employee coverage only). Vectrus does require all international employees to
elect one of the Vectrus medical plans.
------------------------------------------------------------------------------------------------------------
• Both Domestic and International employees share a portion of the cost of
coverage with Vectrus. Domestic contributions are deducted from your paycheck on
a pre-tax basis. Dental Plan These are some highlights: Domestic: • Employees
are offered a comprehensive dental plan through Cigna. International: •
Employees are offered a comprehensive dental plan through Cigna Global. The plan
provides coverage for the employee working internationally and dependent
coverage regardless if they are with the employee or staying in the United
States.
------------------------------------------------------------------------------------------------------------



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen009.jpg]
• Both Domestic and International employees share a portion of the cost of
coverage with Vectrus. Domestic contributions are deducted from your paycheck on
a pre-tax basis. Vision Plan These are some highlights: Domestic: • EyeMed
provides two plans of coverage for eye exams, frames, lenses and contact lenses
are covered, plus there is a discount for laser surgery. International: • Cigna
Global medical plan provides vision coverage within the medical plan so the
coverage is automatic when you elect your medical plan. Flexible Spending
Account Plan (FSA) These are some highlights: ***2017 limits have not been
released at the time of this update*** • The FSA affords you the opportunity to
use tax-free dollars to pay for many health care and dependent care expenses. •
Medical Care annual limit is $2,550 with Dependent Care annual limit at $5,000
for 2016. • The Medical Care Spending Account lets you use money you have set
aside to pay for health care expenses for you and your eligible dependents that
aren’t paid for by other health plans. • The Dependent Care Spending Account
lets you use money you have set aside to reimburse yourself for eligible
dependent care expenses that are necessary in order for you to work and, if you
are married, for your spouse either to work or be a full- time student, or if
your spouse is totally disabled.



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen010.jpg]
• Allowable expenses are defined by IRS regulations and, if you do not use the
money you have set aside for charges incurred in the plan year, you lose it. You
must plan carefully. (For example, you must use money set aside in 2016 for
charges incurred from January 1, 2016 – December 31, 2016.) • Transit and
Parking Pre-Tax Benefit lets you use pre-tax money to pay for qualified
expenses. Transit allows $130 per month and $250 per month of parking. Short
Term Disability Plan (STD) These are some highlights: • You receive a portion of
your regular pay if you’re disabled by a sickness or accident that is not
covered by workers’ compensations benefits, offset by state disability benefits,
where applicable. • The amount you receive depends on your years of service. •
Benefits can continue for a maximum of 25 weeks. • Vectrus pays the full cost of
coverage. Long Term Disability Plan (LTD) These are some highlights: • LTD is an
employee elective plan. LTD will generally pick up where Short Term Disability
benefits end (typically, after 26 weeks of disability) if elected. • Benefits
can continue for as long as you remain disabled under the terms of the Plan up
until you reach age 65. • You pay the full cost of coverage through automatic
payroll deductions. • If you qualify, you receive up to 60% of your base pay (to
a maximum benefit of $15,500 per month), offset by any Social Security
Disability benefits received by you or your family on your behalf.



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen011.jpg]
Life Insurance Plan These are some highlights: • Your coverage is equal to one
times your annual base pay, rounded to the next higher $1,000 if not already an
even $1,000 multiple. • Vectrus pays the full cost of coverage. • Your coverage
automatically includes AD&D (Accidental Death and Dismemberment) coverage, also
equal to one times your annual base pay to a maximum of $120,000. Voluntary Life
Insurance Plan These are some highlights: • Domestic and International employees
are offered Voluntary Life Insurance plans that allow for employee coverage as
well as spouse and child(ren) coverage. • You pay the full cost of coverage
through automatic payroll deductions. Voluntary Accident Insurance Plan These
are some highlights: • The Plan is completely voluntary. It provides 24-hour,
year-round coverage for you (or your dependent) if you die or are severely
injured* - whether or not you’re conducting Vectrus business. *See plan document
for War Risk Exclusions* • In general, you can select coverage from amounts of
$10,000 to $500,000 in multiples of $10,000. • You can also select coverage for
your spouse and children. • You pay the full cost of coverage through automatic
payroll deductions.



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen012.jpg]
Employee Assistance Program (EAP) These are some highlights: • Domestic and
International employees have EAP coverage. • Coverage is 24/7 for employees and
household members and dependents that you financially support. • Face to Face
visits with a counselor • Day to Day support o Relationship issues o Debt
Management o Legal Concerns o Behavioral problems o Stress o Grief o Trauma
Business Travel Accident Plan These are some highlights: • Coverage is
automatic. The Business Travel Accident Plan pays benefits to you (or your
beneficiary) if you die or are severely injured while on Vectrus business
anywhere in the world. • Vectrus pays the full cost of this coverage. Other
Voluntary Plans VOYA – Accident Insurance • This plan is designed to pay you the
benefit for specific injuries and events resulting from a covered accident. The
amount paid depends on the type of injury and care received. You may have the
option to elect insurance to meet your needs. VOYA – Hospital Confinement
Indemnity Insurance • This plan is designed to pay a daily benefit if you have a
covered stay in a hospital, critical care unit or rehabilitation facility.



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen013.jpg]
VOYA – Critical Illness • This plan is designed to pay for the following
illnesses and conditions: o Base Module  Heart Attach  Stroke  Coronary
artery bypasses (25%)  Coma  Major organ failure  Permanent paralysis  End
Stage renal (kidney) failure o Cancer Module  Cancer  Carcinoma in situ (25%)
 Skin Cancer (10%) Paid Time Off/Vacation Vectrus Domestic employees are
entitled to an accrual of annual Paid Time Off, which is determined by one’s
years of employment with the Company. Vectrus International employees will
follow the contracts provision for PTO or Vacation/Sick benefits. Holidays The
Holiday schedule may vary by location. Management Benefitted employees recognize
12 paid holidays per year. Important Note: As provided in all Vectrus benefit
plans, the terms and conditions of the plan documents will govern, and while
Vectrus expects to continue the plan or plans indefinitely, it reserves the
right to change or discontinue the plan or plans at any time for some or all
participants. 10/2016



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen014.jpg]
Exhibit B VECTRUS, INC. SENIOR EXECUTIVE SEVERANCE PAY PLAN (Amended and
Restated as of November 9, 2016) 1. Purpose The purpose of this Vectrus, Inc.
Senior Executive Severance Pay Plan (the “Plan”), as amended and restated, is to
assist in occupational transition by providing severance pay for employees
covered by the Plan whose employment is terminated under conditions set forth in
the Plan. The Plan first became effective as of September 27, 2014 following the
spin-off of Vectrus, Inc. (“Vectrus”) from Exelis Inc. (“Exelis”) on September
27, 2014. Exelis was spun off from ITT Corporation (“ITT” and, together with
Exelis, the “Predecessor Corporations”) on October 31, 2011. The Predecessor
Corporations maintained similar plans prior to the respective spin-offs (the
“Predecessor Plans”), and the Plan was created to continue service accruals
under the Predecessor Plans. The Plan shall remain in effect as provided in
Section 12 hereof, and Executives shall receive full credit for their service
with the Predecessor Corporations as provided in Section 4 hereof. 2. Covered
Employees Covered employees under the Plan (“Executives”) are full-time, active
regular salaried employees of Vectrus, and of any subsidiary company (each a
“Vectrus Subsidiary”) (collectively or individually as the context requires, the
“Company”) who are either (a) in Band A and either United States citizens or
employed in the United States immediately preceding the date the Company selects
as the Executive’s last day of active employment (“Scheduled Termination Date”)
or (b) selected by the Vectrus Compensation and Personnel Committee (the
“Committee”), but excluding any such employees who are party to individual
agreements that provide severance pay in situations where severance would be
payable under the Plan. As of the date of the amendment and restatement of the
Plan, Band A includes Senior Vice Presidents, but it may be further defined by
the Committee at any time. 3. Severance Pay Upon Termination of Employment If
the Company terminates an Executive’s employment, the Executive shall be
provided severance pay in accordance with, and subject to, the terms of the Plan
except where the Executive: • is terminated for Cause (as defined below), •
accepts employment or refuses comparable employment with a purchaser as provided
in Section 8, “Divestiture,” or • terminates his or her employment with the
Company for any reason, or no reason, prior to the Scheduled Termination Date.



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen015.jpg]
Exhibit B For the avoidance of doubt, no severance pay will be provided under
the Plan where the Executive terminates employment by: • voluntarily resigning,
or • failing to return from an approved leave of absence (including a medical
leave of absence). No severance pay will be provided under the Plan upon any
termination of employment as a result of the Executive’s death or Disability (as
defined below). “Cause” shall mean the Executive’s (i) willful and continued
failure to substantially perform the Executive’s duties with the Company or to
substantially follow and comply with the specific and lawful directives of the
Company or the Vectrus Board of Directors (the “Board”), as reasonably
determined by the Board (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) after a written demand
for substantial performance that specifically identifies the manner in which the
Board believes that the Executive has not substantially performed his duties is
delivered to the Executive by the Board; (ii) willful commission of an act of
fraud or dishonesty resulting in material economic or financial injury to the
Company; (iii) willful engagement in illegal conduct or gross misconduct, in
either case which is materially and demonstrably injurious to the Company; (iv)
material breach of the terms of any confidentiality, trade secret,
non-solicitation, non-competition or similar Company agreement or policy; or (v)
conviction of, or plea of nolo contendere to, a felony or crime involving moral
turpitude. “Disability” shall mean the complete and permanent inability of the
Executive to perform all of his or her duties under the terms of his or her
employment, as determined by the Company upon the basis of such evidence,
including independent medical reports and data, as the Company deems appropriate
or necessary. 4. Schedule of Severance Pay Except with respect to the Executives
listed in Exhibit A, which is attached hereto and incorporated as part of the
Plan, severance pay will be provided in accordance with the following schedule,
which sets forth the aggregate amount of severance pay that will be paid to an
Executive. Such aggregate amount of severance pay shall be equal to the
Executive’s Base Pay (as defined below) multiplied by the “Months of Base Pay”
shown in the schedule below based upon the Executive’s Years of Service as of
the Scheduled Termination Date. The severance pay of the Executives listed in
Exhibit A will be determined in accordance with Exhibit A.



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen016.jpg]
Exhibit B Years of Service Months of Base Pay Less than 4 12 4 13 5 14 6 15 7 16
8 17 9 or more 18 “Base Pay” shall mean the Executive’s annual base salary rate
paid or in effect as of the Scheduled Termination Date, divided by twelve (12).
“Years of Service” shall mean the total number of completed years of full-time
employment since the Executive’s Vectrus system service date to the Scheduled
Termination Date, rounded to the nearest whole year; provided that, for the
purposes of “Years of Service,” service shall include years of service with the
Predecessor Corporations; provided, however, that any breaks in service during
which the Executive was not employed by Vectrus or one of the Predecessor
Corporations shall not be counted. The Vectrus system service date is the date
from which employment in the Vectrus system is recognized beginning with the
first date of employment with the Company, unless the Executive was previously
employed with ITT or Exelis, in which case the Vectrus system service date shall
mean the first date of employment with (i) ITT (if applicable) or, if not
previously employed by ITT, (ii) Exelis. Notwithstanding anything contained
herein to the contrary, in no event shall severance pay exceed the equivalent of
twice the Executive’s total annual compensation during the year immediately
preceding the Scheduled Termination Date. For avoidance of doubt, the foregoing
limitation shall apply to all Executives, including those listed on Exhibit A.
For the avoidance of doubt, all prior full-time employment by an Executive with
the Predecessor Corporations shall be credited in full when determining an
Executive’s Years of Service. 5. Form of Payment of Severance Pay Severance pay
shall be paid in the form of equal periodic payments according to Vectrus’
regular payroll schedule. Severance pay will commence within 60 days following
the Scheduled Termination Date; provided, that, to the extent such 60-day period
begins in one calendar year and ends in another, any payment scheduled to occur
during the first 60 days following the Scheduled Termination Date shall not be
paid until the first regularly scheduled pay date in the latter calendar year,
and such first payment shall include all amounts that were otherwise scheduled
to be paid prior thereto. In the event of an Executive’s death during the period
the Executive is receiving severance pay, the amount of severance pay remaining
shall be paid in a discounted lump sum to the Executive’s spouse or to such
other beneficiary or beneficiaries designated by the Executive in writing, or,
if the Executive is not married and failing such designation, to the estate of
the Executive. Any discounted lump sum paid under the Plan shall be equal to the
present value of



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen017.jpg]
Exhibit B the remaining periodic payments of severance pay as determined by
Vectrus using an interest rate equal to the prime rate at Citibank or other
entity designated by Vectrus in effect on the date of the Executive’s death. If
an Executive is receiving severance pay, the Executive must continue to be
available to render to the Company reasonable assistance, consistent with the
Executive’s prior position with the Company, at times and locations that are
mutually acceptable. In requesting such services, the Company will take into
account any other commitments which the Executive may have. After the Scheduled
Termination Date and normal wind up of the Executive’s former duties, the
Executive will not be required to perform any regular services for the Company.
In the event the Executive secures other employment during the period the
Executive is receiving severance pay, the Executive must promptly notify the
Company. Severance pay will permanently cease if an Executive is rehired by the
Company. 6. Benefits During Severance Pay As long as an Executive is receiving
severance pay, except as provided in this Section or in Section 7, the Executive
will be eligible for continued participation in those Company employee benefit
plans that are COBRA eligible, and coverage will run concurrently through the
COBRA period. The Company and the Executive will continue to share the monthly
premium expense per the Plan Year’s contribution strategy approved on an annual
basis. For the avoidance of doubt, an Executive will not be eligible to
participate in any other Company benefit plans, policies, programs, and
arrangements, including without limitation, any Company tax qualified retirement
plans, non-qualified retirement plans, deferred compensation plans, and
incentive plans (stock and cash). If, for any reason at any time, the Company
(i) is unable to treat the Executive as being eligible for ongoing participation
in any Company benefit plans or policies in existence immediately prior to the
termination of employment of the Executive, and if, as a result thereof, the
Executive does not receive a benefit or receives a reduced benefit , or (ii)
determines that ongoing participation in any such Company benefit plans or
policies would result in a violation of the nondiscrimination rules of Section
105(h)(2) of the Internal Revenue Code of 1986, as amended (the “Code”) or any
other Code section, statute or regulation of similar effect (including but not
limited to the 2010 Patient Protection and Affordable Care Act, as amended by
the 2010 Health Care and Education Reconciliation Act), the Company shall
provide such benefits by making available equivalent benefits from other sources
in a manner consistent with Section 15 below. 7. Excluded Compensation and
Benefit Plans, Policies, Programs and Arrangements The period during which an
Executive is receiving severance pay does not count as service for the purpose
of any compensation or benefit plan, policy, program or arrangement, including
any equity or cash incentive award plan or program unless otherwise expressly
provided in plan and/or award documents previously approved by the Board or the
Committee.



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen018.jpg]
Exhibit B 8. Divestiture If a Vectrus Subsidiary or business unit or service
line of Vectrus or a portion thereof at which an Executive is employed is sold
or divested and if (i) the Executive accepts employment or continued employment
with the purchaser or an affiliate of the purchaser (or, in the case of a
divestiture without a purchaser, such as a spin off, accepts employment or
continued employment with the divested entity), or (ii) refuses employment or
continued employment with the purchaser or an affiliate of the purchaser (or
divested entity, as applicable) on terms and conditions substantially comparable
to those in effect immediately preceding the sale or divestiture, the Executive
shall not be provided severance pay under the Plan. The provisions of this
Section 8 apply to divestitures accomplished through sales (or other
divestiture) of assets or through sales (or other divestiture) of corporate or
other entities. 9. Disqualifying Conduct If during the period an Executive is
receiving severance pay, the Executive (i) engages in any activity which is
inimical to the best interests of the Company; (ii) disparages the Company;
(iii) fails to comply with any Company Covenant Against Disclosure and
Assignment of Rights to Intellectual Property; (iv) without the Company’s prior
consent, induces any employees of the Company to leave their Company employment;
(v) without the Company’s prior consent, engages in, becomes affiliated with, or
becomes employed by any business competitive with the Company; or (vi) fails to
comply with applicable provisions of the Vectrus Code of Conduct or applicable
Vectrus Corporate Policies, then the Company will have no further obligation to
provide severance pay. 10. Release The Company shall not be required to make or
continue any severance payments under the Plan unless (i) the Executive executes
and delivers to Vectrus within 50 days following the Scheduled Termination Date,
a release, satisfactory to Vectrus, in which the Executive discharges and
releases the Company and the Company’s affiliates, successors, directors,
officers, employees and employee benefit plans from all claims (with certain
exceptions, including exceptions for claims for benefits to which Executive is
entitled under any Company employee benefit plan) arising out of Executive’s
employment or termination of employment, and (ii) such release is not revoked by
the Executive within the seven-day statutory revocation period following the
date the release is executed by the Executive. 11. Administration of Plan The
Plan shall be administered by Vectrus, which shall have the exclusive right to
interpret the Plan, adopt any rules and regulations for carrying out the Plan as
may be appropriate and decide any and all matters arising under the Plan,
including but not limited to the right to determine appeals. Subject to
applicable Federal and state law, all interpretations and decisions by Vectrus
shall be final, conclusive and binding on all parties affected thereby.



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen019.jpg]
Exhibit B Any employee or other person who believes he or she is entitled to any
payment under the Plan may submit a claim in writing to the Plan’s administrator
(in accordance with Section 17) within ninety (90) days after the earlier of (i)
the date the claimant learned the amount of their severance benefits under the
Plan or (ii) the date the claimant learned that he or she will not be entitled
to any benefits under the Plan. If the claim is denied (in full or in part), the
claimant will be provided a written notice explaining the specific reasons for
the denial and referring to the provisions of the Plan on which the denial is
based. The notice will also describe any material or information necessary for
the claimant to perfect the claim, and an explanation of why such material or
information is necessary, and an explanation of the Plan’s procedures (and time
limits) for appealing the denial, including a statement of the claimant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on appeal. The denial notice will be provided within
ninety (90) days after the claim is received. If special circumstances require
an extension of time (up to ninety (90) days), written notice of the extension
will be given within the initial ninety (90) day period. This notice of
extension will indicate the special circumstances requiring the extension of
time and the date by which the administrator expects to render its decision on
the claim. If the claimant’s claim is denied, the claimant (or his or her
authorized representative) may apply in writing to the administrator for a
review of the decision denying the claim. Review must be requested within sixty
(60) days following the date the claimant received the written notice of their
claim denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments (as well as documents, records and other
information related to the claim) in writing. The administrator will provide
written notice of its decision on review within sixty (60) days after it
receives a review request. If additional time (up to sixty (60) days) is needed
to review the request, the claimant (or representative) will be given written
notice of the reason for the delay. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
administrator expects to render its decision. If the claim is denied (in full or
in part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice will also include a statement that the claimant will
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents and other information relevant to the claim and a statement
regarding the claimant’s right to bring an action under Section 502(a) of ERISA.
12. Termination or Amendment The Board or the Committee may terminate or amend
the Plan (“Plan Change”) at any time except that no such Plan Change may reduce
or adversely affect severance pay for any Executive whose employment terminates
on or before the effective date of such Plan Change, provided that the Executive
was either receiving or entitled to receive severance pay under the Plan on the
date of such Plan Change.



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen020.jpg]
Exhibit B 13. Offset Any severance pay provided to an Executive under the Plan
shall be offset, to the extent consistent with Section 15, by reducing such
severance pay by any severance pay, salary continuation, termination pay or
similar pay or allowance which Executive receives or is entitled to receive (i)
under any other Company plan, policy practice, program, arrangement; (ii)
pursuant to any employment agreement or other agreement with the Company; or
(iii) by virtue of any law, custom or practice. 14. Miscellaneous Except as
provided in the Plan, the Executive shall not be entitled to any notice of
termination or pay in lieu thereof. In cases where severance pay is provided
under the Plan, pay in lieu of any unused current year paid time off accrual
will be paid to the Executive in a lump sum within 30 days after the date of the
Executive’s Scheduled Termination Date. Severance pay and benefits under the
Plan are paid for entirely by the Company from its general assets and represent
an unfunded and unsecured obligation of the Company. An Executive’s right to
severance pay or benefits under the Plan may not be sold, assigned, transferred,
pledged, encumbered or otherwise alienated, hypothecated or disposed of, other
than in accordance with the second paragraph of section 5. The Plan is not a
contract of employment, does not guarantee the Executive employment for any
specified period and does not limit the right of the Company to terminate the
employment of the Executive at any time. The section headings contained in the
Plan are included solely for convenience of reference and shall not in any way
affect the meaning of any provision of the Plan 15. Section 409A The Plan is
intended to comply with Section 409A of the Code (or an applicable exemption
therefrom) and will be interpreted in a manner consistent with such intent.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Executive’s termination of employment with the Company the Executive is a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Executive) until a date that is six months following the
Executive’s termination of employment with the Company (or the earliest date as
is permitted under Section 409A of the Code), at which point all payments
deferred pursuant to this Section 15 shall be paid to the Executive in a lump
sum and (ii) if any other payments of money or other benefits due hereunder
could cause the application of an accelerated or additional tax under Section
409A of the Code, such payments or other benefits shall be deferred if deferral
will



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen021.jpg]
Exhibit B make such payment or other benefits compliant under Section 409A of
the Code, or otherwise such payment or other benefits shall be restructured, to
the extent possible, in a manner, determined by the Company, that does not cause
such an accelerated or additional tax. To the extent any reimbursements or
in-kind benefits due under the Plan constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv), the
terms of which shall be deemed incorporated herein by reference. All payments to
be made upon a termination of employment that constitute deferred compensation
under the Plan may only be made upon a “separation from service” (as that term
is used in Section 409A). Each payment made under the Plan shall be designated
as a “separate payment” within the meaning of Section 409A of the Code. The
Company shall consult with Executives in good faith regarding the implementation
of the provisions of this section; provided that neither the Company nor any of
its employees or representatives shall have any liability to Executives with
respect thereto. 16. Adoption Date and Amendments The Plan was initially adopted
by Vectrus on September 27, 2014 (“Adoption Date”) and does not apply to any
termination of employment which occurred or which was communicated to an
Executive prior to the Adoption Date. The Plan was amended and restated on
October 6, 2015 and again on November 9, 2016.



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen022.jpg]
Exhibit B 17. Additional Information Plan Name: Vectrus, Inc. Senior Executive
Severance Pay Plan Plan Sponsor: Vectrus, Inc. 655 Space Center Drive Colorado
Springs, CO 80915 Employer Identification Number: 38-3924636 Plan Year: Vectrus'
Fiscal Year Plan Administrator: Vectrus, Inc. Attention: Administrator of the
Vectrus, Inc. Senior Executive Severance Pay Plan 655 Space Center Drive
Colorado Springs, CO 80915 (719) 591-3600 Agent for Service of Legal Process:
Vectrus, Inc. Attention: Senior Vice President, Chief Legal Office & Corporate
Secretary 655 Space Center Drive Colorado Springs, CO 80915 (719) 591-3600
Service of process may also be made upon the Plan administrator. Type of Plan
Employee Welfare Benefit Plan - Severance Pay Plan Plan Costs The cost of the
Plan is paid by Vectrus, Inc. 18. Statement of ERISA Rights As participants in
the Plan, Executives have the following rights and protections under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”): •
Executives may examine, without charge, at the Plan administrator’s office and
at other specified locations, such as worksites, all documents governing the
plan, including insurance contracts and a copy of the latest annual report (Form
5500 Series) filed by the plan with the U.S. Department of Labor and available
at the Public Disclosure Room of the Employee Benefits Security Administration;
and



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen023.jpg]
Exhibit B • Executives may obtain, upon written request to the Plan
administrator, copies of documents governing the operation of the Plan,
including insurance contracts and copies of the latest annual report (Form 5500
Series) and updated summary plan description. The Plan administrator may make a
reasonable charge for the copies. In addition to creating rights for
participants, ERISA imposes duties upon the people who are responsible for the
operation of the Plan. The people who operate the Plan (called “fiduciaries”)
have a duty to do so prudently and in the interests of Plan participants. No
one, including Vectrus or any other person, may fire a Plan participant or
otherwise discriminate against a Plan participant in any way to prevent the
participant from obtaining a benefit under the Plan or exercising rights under
ERISA. If a claim for a severance benefit is denied, in whole or in part, the
person seeking benefits must receive a written explanation of the reason for the
denial. Plan participants have the right to have the denial of the claim
reviewed. (The claim review procedure is explained in Section 8 above.) Under
ERISA, there are steps Plan participants can take to enforce the above rights.
For instance, if a Plan participant requests materials and does not receive them
within thirty (30) days, the Participant may file suit in a federal court. In
such a case, the court may require the Administrator to provide the materials
and to pay the Plan participant up to $110 a day until the participant receives
the materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If a Plan participant has a claim which is denied
or ignored, in whole or in part, the participant may file suit in a federal
court. If it should happen that the participant is discriminated against for
asserting his or her rights, the participant may seek assistance from the U.S.
Department of Labor, or the participant may file suit in a federal court. In any
case, the court will decide who will pay court costs and legal fees. If the Plan
participant is successful, the court may order the person the Plan participant
sued to pay these costs and fees. If the Plan participant loses, unless the Plan
requires the Vectrus to pay the costs, he court may order the Plan participant
to pay these costs and fees, for example, if it finds that the Participant’s
claim is frivolous. If the Plan participant has any questions regarding the
Plan, the participant should contact the Plan administrator (see Section 17 for
the contract in formation). If the Plan participant has any questions about this
statement or about his or her rights under ERISA, the Plan participant may
contact the nearest area office of the Employee Benefits Security Administration
(formerly the Pension and Welfare Benefits Administration), U.S. Department of
Labor, listed in his or her telephone directory, or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue, N.W. Washington, D.C. 20210. The
Plan participant may also obtain certain publications about his or her rights
and responsibilities under ERISA by calling the publications hotline of the
Employee Benefits Security Administration.



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen024.jpg]
Exhibit B



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen025.jpg]
Exhibit B Exhibit A Senior Executive Severance Pay Plan Calculation Name Title
Service Period in Years Months of Severance* Matthew M. Klein SVP & Chief
Financial Officer 19 24 Kelvin R. Coppock SVP, Contracts 11 20 Francis A. Peloso
SVP & Chief Human Resources Officer 15 24 (*) Months of severance are based on
the severance pay levels specified in the initial plan.



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen026.jpg]




--------------------------------------------------------------------------------



 
[prowsignedofferattachmen027.jpg]
Exhibit C 1 VECTRUS, INC. SPECIAL SENIOR EXECUTIVE SEVERANCE PAY PLAN (Amended
and Restated as of October 6, 2015) 1. Purpose The purpose of this Vectrus, Inc.
Special Senior Executive Severance Pay Plan (“Plan”), as amended and restated,
is to assist in occupational transition by providing Severance Benefits, as
defined herein, for employees covered by the Plan whose employment is terminated
under conditions set forth in the Plan. 2. Covered Employees Covered employees
under the Plan (“Special Severance Executives”) are active full-time, regular
salaried employees of Vectrus and of any subsidiary company (each a “Vectrus
Subsidiary”) (collectively or individually as the context requires the
“Company”) (including Special Severance Executives who are short-term disabled
as of a Potential Acceleration Event within the meaning of the Company’s short
term disability plans) (other than Special Severance Executives on periodic
severance as of a Potential Acceleration Event) who are (i) the Chief Executive
Officer, (ii) executives in Band A or designated by the Committee (defined
below) for participation in Band A benefits under the Plan, and (iii) Other
Designated Covered Employees (defined below). “Band A” shall have the meaning
given such term under the executive classification system of the Vectrus Human
Resources Department as in effect immediately preceding an Acceleration Event
(defined below). After the occurrence of an Acceleration Event, the terms
“Vectrus,” “Vectrus Subsidiary” and “Company” as used herein shall also include,
respectively and as the context requires, any successor company to Vectrus or
any successor company to any Vectrus Subsidiary and any affiliate of any such
successor company. As of the date of the amendment and restatement of the Plan,
Band A includes Senior Vice Presidents or above, but it may be further defined
by the Committee at any time. 3. Definitions An “Acceleration Event” shall occur
if (i) a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Securities Exchange Act of 1934 (the
“Act”) disclosing that any person (within the meaning of Section 13(d) of the
Act), other than Vectrus or a subsidiary of Vectrus or any employee benefit plan
sponsored by Vectrus or a subsidiary of Vectrus, is the beneficial owner
directly or indirectly of thirty percent (30%) or more of the outstanding Common
Stock $0.01 par value, of Vectrus (the “Stock”); (ii) any person (within the
meaning of Section 13(d) of the Act), other than Vectrus or a subsidiary of
Vectrus, or any employee benefit plan sponsored by Vectrus or a subsidiary of
Vectrus, shall purchase shares pursuant to a tender offer or exchange offer to
acquire any Stock of Vectrus (or securities convertible into Stock) for cash,
securities or any other consideration, provided that after consummation of the
offer, the person in question is the beneficial owner (as such term is defined
in Rule 13d-3 under the Act), directly or indirectly, of thirty percent (30%) or
more of the outstanding Stock of Vectrus (calculated as provided in paragraph
(d) of Rule 13d-3 under the Act in the case of rights to acquire Stock); (iii)
the consummation of (A) any consolidation, business combination or merger
involving Vectrus, other than a consolidation, business combination or merger
involving Vectrus in which holders of Stock immediately prior to the
consolidation, business combination or merger (x) hold fifty percent (50%) or
more of the combined voting power of Vectrus (or the corporation resulting from
the merger or consolidation or the parent of such corporation) after the merger
and (y) have the same proportionate ownership of common stock of Vectrus (or the
corporation resulting from the merger or consolidation or the parent of such
corporation), relative to other holders of Stock immediately



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen028.jpg]
Exhibit C 2 prior to the merger, business combination or consolidation,
immediately after the merger as immediately before, or (B) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of Vectrus, (iv) there
shall have been a change in a majority of the members of the Board of Directors
of Vectrus within a 12-month period unless the election or nomination for
election by Vectrus’ stockholders of each new director during such 12-month
period was approved by the vote of two-thirds of the directors then still in
office who (x) were directors at the beginning of such 12-month period or (y)
whose nomination for election or election as directors was recommended or
approved by a majority of the directors who were directors at the beginning of
such 12- month period or (v) any person (within the meaning of Section 13(d) of
the Act) (other than Vectrus or any subsidiary of Vectrus or any employee
benefit plan (or related trust) sponsored by Vectrus or a subsidiary of Vectrus)
becomes the beneficial owner (as such term is defined in Rule 13d-3 under the
Act) of thirty percent (30%) or more of the Stock. “Cause” shall mean the
Executive’s (i) willful and continued failure to substantially perform the
Executive’s duties with the Company or to substantially follow and comply with
the specific and lawful directives of the Company or the Vectrus Board of
Directors (the “Board”), as reasonably determined by the Board (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness) after a written demand for substantial performance that specifically
identifies the manner in which the Board believes that the Executive has not
substantially performed his duties is delivered to the Executive by the Board;
(ii) willful commission of an act of fraud or dishonesty resulting in material
economic or financial injury to the Company; (iii) willful engagement in illegal
conduct or gross misconduct, in either case which is materially and demonstrably
injurious to the Company, (iv) material breach of the terms of any
confidentiality, trade secret, non-solicitation, non-competition or similar
Company agreement or policy; or (v) conviction of, or plea of nolo contendere
to, a felony or crime involving moral turpitude. “Committee” shall mean the
Compensation and Personnel Committee of the Company’s Board of Directors. “Good
Reason” shall mean without the Special Severance Executive’s express written
consent and excluding for this purpose any action which is remedied by the
Company or its affiliates within thirty (30) days after receipt of notice
thereof given by the Special Severance Executive, (i) a reduction in the Special
Severance Executive’s annual base compensation (whether or not deferred); (ii)
the assignment to the Special Severance Executive of any duties inconsistent in
any material respect with the Special Severance Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities; (iii) any other action by the Company or its affiliates which
results in a material diminution in such position, authority, duties or
responsibilities; or (iv) the Company’s (or an affiliate or any successor, as
the case may be) requiring the Special Severance Executive’s work location to be
other than within thirty-five (35) miles of the location where such Special
Severance Executive was principally working immediately prior to the
Acceleration Event;; provided that “Good Reason” shall cease to exist for an
event on the 90th day following the later of its occurrence or the Special
Severance Executive’s knowledge thereof, unless the Special Severance Executive
has given the Company notice thereof prior to such date, and the date of the
Special Severance Executive’s termination of employment for Good Reason must
occur, if at all, within one hundred and eighty (180) days following the later
of the occurrence of the Good Reason event or the Special Severance Executive’s
knowledge thereof. The “Multiple” shall mean (i) for the Chief Executive
Officer, two and one-half (2.5); (ii) for the Chief Financial Officer, the Chief
Legal Officer and the Chief Human Resources Officer, two (2.0), (iii) for other
Executives in Band A or designated as a covered employee in Band A pursuant to
Section 2 hereof, one and one-half (1.5) and (iv) for Other Designated Covered
Employees, one (1.0), provided that,



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen029.jpg]
Exhibit C 3 at any time prior to an Acceleration Event, the Committee may
determine that different Multiples apply to any Special Severance Executive.
“Other Designated Covered Employees” are such other employees of the Company who
shall be designated as covered employees for participation in this Plan by the
Compensation and Personnel Committee of the Company’s Board of Directors.
“Potential Acceleration Event” shall mean the execution of an agreement or the
commencement of a tender offer, in either case, in respect of a transaction or
event that if consummated would result in an Acceleration Event. 4. Severance
Benefits Upon Termination of Employment If a Special Severance Executive’s
employment with the Company is terminated due to a Qualifying Termination, he or
she shall receive the severance benefits set forth in Section 5 hereof
(“Severance Benefits”). For purposes hereof, (i) a “Qualifying Termination”
shall mean a termination of a Special Severance Executive’s employment with the
Company either (x) by the Company without Cause (A) within the two (2) year
period commencing on the date of the occurrence of an Acceleration Event or (B)
prior to the occurrence of an Acceleration Event and either (1) following the
public announcement of the transaction or event which ultimately results in such
Acceleration Event or (2) at the request of a party to, or participant in, the
transaction or event which ultimately results in an Acceleration Event; or (y)
by a Special Severance Executive for Good Reason within the two (2) year period
commencing with the date of the occurrence of an Acceleration Event and (ii) a
determination by a Special Severance Executive that he or she has “Good Reason”
hereunder shall be final and binding on the parties hereto unless the Company
can establish by a preponderance of the evidence that “Good Reason” does not
exist. 5. Severance Benefits Severance Benefits for Special Severance Executives
who, at the time of a Qualifying Termination, are: (i) the Chief Executive
Officer; (ii) in Band A or designated as a covered employee in Band A in
accordance with Section 2 hereof; or (iii) an Other Designated Covered Employee:
• Accrued Rights. The Special Severance Executive’s base salary through the date
of termination of employment, any annual bonus earned but unpaid as of the date
of termination for any previously completed fiscal year, reimbursement for any
unreimbursed business expenses properly incurred by the Special Severance
Executive in accordance with Company policy prior to the date of the Special
Severance Executive’s termination of employment and such employee benefits, if
any, as to which the Special Severance Executive may be entitled under the
employee benefit plans of the Company, including without limitation, the payment
of any accrued or unused paid time off under the Company’s paid time off policy.



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen030.jpg]
Exhibit C 4 • Severance Pay. The sum of (x) the applicable Multiple times the
current annual base salary rate paid or in effect (whether or not deferred) with
respect to the Special Severance Executive at the time of the Special Severance
Executive’s termination of employment, and (y) the applicable Multiple times the
target annual bonus with respect to the Special Severance Executive at the time
of the Special Severance Executive’s termination of employment. • Health and
Life Insurance Benefits As long as the Special Severance Executive is receiving
severance pay, except as provided in this Section, the Special Severance
Executive will be eligible for continued participation in those Company employee
benefit plans that are COBRA eligible, and coverage will run through the COBRA
period. The Company and the Special Severance Executive will continue to share
the monthly premium expense per the Plan Year’s contribution strategy approved
on an annual basis. The Special Severance Executive will not be eligible to
participate in any other Company benefits plans, policies, programs and
arrangements, including without limitation, any Company tax qualified retirement
plans, non-qualified retirement plans, and deferred compensation plans. If, for
any reason at any time, the Company (i) is unable to treat the Special Severance
Executive as being eligible for ongoing participation in any Company benefit
plans or policies in existence immediately prior to the termination of
employment of the Special Severance Executive, and if, as a result thereof, the
Special Severance Executive does not receive a benefit or receives a reduced
benefit, or (ii) determines that ongoing participation in any such Company
benefit plans or policies would result in a violation of the nondiscrimination
rules of Section 105(h)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”) or any other Code section, statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), the
Company shall provide such benefits by making available equivalent benefits from
other sources in a manner consistent with Section 15 below. 6. Form of Payment
of Severance Pay Severance Pay shall be paid in cash, in non-discounted equal
periodic installment payments corresponding to the frequency and duration of the
severance payments that the Special Severance Executive would have been entitled
to receive from the Company as a normal severance benefit in the absence of the
occurrence of an Acceleration Event, with such terms governing the frequency and
duration of the severance payments being deemed incorporated herein by
reference. If the Special Severance Executive would not have been entitled to
receive any severance payments from the Company as a normal severance benefit in
the absence of the occurrence of an Acceleration Event, the Severance Pay shall
be paid in cash, in non-discounted equal periodic installment payments over a
period of months equal to the applicable Multiple times twelve (12) months. 7.
Termination of Employment — Other The Severance Benefits shall only be payable
upon a Special Severance Executive’s termination of employment due to a
Qualifying Termination; provided, that if, following the occurrence of an
Acceleration Event, a Special Severance Executive is terminated due to the
Special Severance Executive’s death or Disability (as defined below) and, at the
time of such termination, the Special Severance Executive had grounds to resign
with Good Reason, such termination of employment shall be deemed to be a
Qualifying Termination. “Disability” shall mean the complete and permanent
inability of the Special Severance Executive to perform all of his or her duties
under the terms of his or her employment, as determined by the



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen031.jpg]
Exhibit C 5 Company upon the basis of such evidence, including independent
medical reports and data, as the Company deems appropriate or necessary. 8.
Administration of Plan; Claims and Appeals Procedures The Plan shall be
administered by the Company, who shall have the exclusive right to interpret the
Plan, adopt any rules and regulations for carrying out the Plan as may be
appropriate and decide any and all matters arising under the Plan, including but
not limited to the right to determine appeals. Subject to applicable Federal and
state law, all interpretations and decisions by Vectrus shall be final,
conclusive and binding on all parties affected thereby. Any employee or other
person who believes he or she is entitled to any payment under the Plan may
submit a claim in writing to the Plan’s administrator (in accordance with
Section 16) within ninety (90) days after the earlier of (i) the date the
claimant learned the amount of their severance benefits under the Plan or (ii)
the date the claimant learned that he or she will not be entitled to any
benefits under the Plan. If the claim is denied (in full or in part), the
claimant will be provided a written notice explaining the specific reasons for
the denial and referring to the provisions of the Plan on which the denial is
based. The notice will also describe any material or information necessary for
the claimant to perfect the claim, and an explanation of why such material or
information is necessary, and an explanation of the Plan’s procedures (and time
limits) for appealing the denial, including a statement of the claimant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on appeal. The denial notice will be provided within
ninety (90) days after the claim is received. If special circumstances require
an extension of time (up to ninety (90) days), written notice of the extension
will be given within the initial ninety (90) day period. This notice of
extension will indicate the special circumstances requiring the extension of
time and the date by which the administrator expects to render its decision on
the claim. If the claimant’s claim is denied, the claimant (or his or her
authorized representative) may apply in writing to the administrator for a
review of the decision denying the claim. Review must be requested within sixty
(60) days following the date the claimant received the written notice of their
claim denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments (as well as documents, records and other
information related to the claim) in writing. The administrator will provide
written notice of its decision on review within sixty (60) days after it
receives a review request. If additional time (up to sixty (60) days) is needed
to review the request, the claimant (or representative) will be given written
notice of the reason for the delay. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
administrator expects to render its decision. If the claim is denied (in full or
in part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice will also include a statement that the claimant will
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents and other information relevant to the claim and a statement
regarding the claimant’s right to bring an action under Section 502(a) of ERISA.
If the claims procedures set forth above have been exhausted and a claimant
wishes to challenge a final determination by the Plan administrator, such claim
shall be settled by arbitration administered by the American Arbitration
Association under its Commercial Arbitration Rules and the entire cost thereof
shall be borne by the Company. The location of the arbitration proceedings shall
be reasonably acceptable to the Special Severance Executive. Judgment on the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The Company shall pay all legal fees, costs of litigation,



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen032.jpg]
Exhibit C 6 prejudgment interest, and other expenses which are incurred in good
faith by the Special Severance Executive as a result of the Company’s refusal to
provide any of the Severance Benefits to which the Special Severance Executive
becomes entitled under the Plan, or as a result of the Company’s (or any third
party’s) contesting the validity, enforceability, or interpretation of the Plan,
or as a result of any conflict between the Special Severance Executive and the
Company pertaining to the Plan. The Company shall pay such fees and expenses
from the general assets of the Company. 9. Termination or Amendment Vectrus may
terminate or amend the Plan (“Plan Change”) at any time except, that following
the occurrence of (i) an Acceleration Event or (ii) a Potential Acceleration
Event, no Plan Change that would adversely affect any Special Severance
Executive may be made without the prior written consent of such Special
Severance Executive affected thereby; provided, however, that (ii) above shall
cease to apply if such Potential Acceleration Event does not result in the
occurrence of an Acceleration Event. 10. Offset Any Severance Benefits provided
to a Special Severance Executive under the Plan shall be in lieu of, and not in
addition to, any severance pay or benefits the Special Severance Executive would
otherwise be entitled to receive (i) pursuant to any other Company policy,
practice program or arrangement, (ii) pursuant to any Company employment
agreement or other agreement with the Company, or (iii) by virtue of any law,
custom or practice excluding, however, any unemployment compensation in the
United States. 11. Excise Tax In the event that it shall be determined that any
Payment would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code, then the aggregate of all Payments shall be reduced so
that the Present Value of the aggregate of all Payments does not exceed the Safe
Harbor Amount; provided, however, that no such reduction shall be effected, if
the Net After-tax Benefit to Special Severance Executive of receiving all of the
Payments exceeds the Net After-tax Benefit to Special Severance Executive
resulting from having such Payments so reduced. In the event a reduction is
required pursuant hereto, the order of reduction shall be first all cash
payments on a pro rata basis, then any equity compensation on a pro rata basis,
and lastly medical and dental coverage. For purposes of this Section 11, the
following terms have the following meanings: (i) “Net After-tax Benefit” shall
mean the Present Value of a Payment net of all federal state and local income,
employment and excise taxes imposed on Special Severance Executive with respect
thereto, determined by applying the highest marginal rate(s) applicable to an
individual for Special Severance Executive’s taxable year in which the Change in
Control occurs. (ii) “Payment” means any payment or distribution or provision of
benefits by the Company to or for the benefit of Special Severance Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise, but determined without regard to any reductions
required by this Section 11. (iii) “Present Value” shall mean such value
determined in accordance with Section 280G(d)(4) of the Code.



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen033.jpg]
Exhibit C 7 (iv) “Safe Harbor Amount” shall be an amount expressed in Present
Value which maximizes the aggregate Present Value of Payments without causing
any Payment to be subject to excise tax under Section 4999 of the Code or the
deduction limitation of Section 280G of the Code. All determinations required to
be made under this Section 11, including whether and when a reduction is
required and the amount of such reduction and the assumptions to be utilized in
arriving at such determination, shall be made by a nationally recognized
accounting firm mutually agreed to by the Special Severance Executive and the
Company (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Special Severance Executive within ten
(10) business days of the receipt of notice from the Special Severance Executive
that there has been a Payment, or such earlier time as is requested by the
Company; provided that for purposes of determining the amount of any reduction,
the Special Severance Executive shall be deemed to pay federal income tax at the
highest marginal rates applicable to individuals in the calendar year in which
any such payment is required to be made. All fees and expenses of the Accounting
Firm shall be borne solely by the Company. If the Accounting Firm determines
that no excise tax is payable by the Special Severance Executive, it shall so
indicate to the Special Severance Executive in writing. Any determination by the
Accounting Firm shall be binding upon the Company and the Special Severance
Executive. 12. Miscellaneous The Special Severance Executive shall not be
entitled to any notice of termination or pay in lieu thereof. Severance Benefits
under the Plan are paid entirely by the Company from its general assets. The
Plan is not a contract of employment, does not guarantee the Special Severance
Executive employment for any specified period and does not limit the right of
the Company to terminate the employment of the Special Severance Executive at
any time. If a Special Severance Executive should die while any amount is still
payable to the Special Severance Executive hereunder had the Special Severance
Executive continued to live, all such amounts shall be paid in accordance with
the Plan to the Special Severance Executive’s designated heirs or, in the
absence of such designation, to the Special Severance Executive’s estate. The
numbered section headings contained in the Plan are included solely for
convenience of reference and shall not in any way affect the meaning of any
provision of the Plan. If, for any reason, any one or more of the provisions or
part of a provision contained in the Plan shall be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of the Plan not held
so invalid, illegal or unenforceable, and each other provision or part of a
provision shall to the full extent consistent with law remain in full force and
effect. The Plan shall be governed by and construed in accordance with the laws
of the State of New York without regard to the conflicts of laws provisions
thereof. The Plan shall be binding on all successors and assigns of the Vectrus
and a Special Severance Executive.



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen034.jpg]
Exhibit C 8 13. Notices Any notice and all other communication provided for in
the Plan shall be in writing and shall be deemed to have been duly given when
delivered by hand or overnight courier or three (3) days after it has been
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt. If to the Company: Vectrus, Inc. 655 Space Center Drive Colorado
Springs, Colorado 80915 Attention: Chief Legal Officer If to Special Severance
Executive: To the most recent address of Special Severance Executive set forth
in the personnel records of the Company. 14. Adoption Date The Plan was
initially adopted by Vectrus on September 27, 2014 (“Adoption Date”) and does
not apply to any termination of employment which occurred or which was
communicated to the Special Severance Executive prior to the Adoption Date. The
Plan was amended and restated on October 6, 2015. 15. Section 409A The Plan is
intended to comply with Section 409A of the Code (or an applicable exemption
therefrom) and will be interpreted in a manner consistent with such intent.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Special Severance Executive’s termination of employment with the Company the
Special Severance Executive is a “specified employee” as defined in Section 409A
of the Code (and any related regulations or other pronouncements thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Special Severance Executive) until the date
that is six months following the Special Severance Executive’s termination of
employment with the Company (or the earliest date as is permitted under Section
409A of the Code), at which point all payments deferred pursuant to this Section
15 shall be paid to the Special Severance Executive in a lump sum and (ii) if
any other payments of money or other benefits due hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Company, that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due under
the Plan constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid in a manner consistent
with Treas. Reg. Section 1.409A-3(i)(1)(iv), the terms of which shall be deemed
incorporated herein by reference. Notwithstanding the definition of Acceleration
Event contained herein, where required to avoid additional tax under Section
409A, the event constituting an Acceleration Event must also be an event
described in Treas. Reg. Section 1.409A-3(i)(5). All payments to be made upon a
termination of employment that constitute deferred compensation under the



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen035.jpg]
Exhibit C 9 Plan may only be made upon a “separation from service” (as that term
is used in Section 409A). Each payment made under the Plan shall be designated
as a “separate payment” within the meaning of Section 409A of the Code. The
Company shall consult with Special Severance Executives in good faith regarding
the implementation of the provisions of this section; provided that neither the
Company nor any of its employees or representatives shall have any liability to
Special Severance Executives with respect thereto. 16. Additional Information
Plan Name: Vectrus, Inc. Special Senior Executive Severance Pay Plan Plan
Sponsor: Vectrus, Inc. 655 Space Center Drive Colorado Springs, CO 80915
Employer Identification Number: 38-3924636 Plan Year: Vectrus' Fiscal Year Plan
Administrator Vectrus, Inc. Attention: Administrator of the Vectrus, Inc.
Special Senior Executive Pay Plan 655 Space Center Drive Colorado Springs, CO
80915 (719) 591-3600 Agent for Service of Legal Process: Vectrus, Inc.
Attention: SVP, Chief Legal Officer and Corporate Secretary 655 Space Center
Drive Colorado Springs, CO 80915 (719) 591-3600 Service of process may also be
made upon the Plan administrator. Type of Plan: Employee Welfare Benefit Plan -
Severance Pay Plan. Plan Costs: The cost of the Plan is paid by Vectrus, Inc.
17. Statement of ERISA Rights As participants in the Plan, Special Senior
Executives have the following rights and protections under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”): • Special Senior
Executives may examine, without charge, at the Plan administrator’s office and
at other specified locations, such as worksites, all documents governing the
plan, including



--------------------------------------------------------------------------------



 
[prowsignedofferattachmen036.jpg]
Exhibit C 10 insurance contracts and a copy of the latest annual report (Form
5500 Series) filed by the plan with the U.S. Department of Labor and available
at the Public Disclosure Room of the Employee Benefits Security Administration;
and • Special Senior Executives may obtain, upon written request to the Plan
administrator, copies of documents governing the operation of the Plan,
including insurance contracts and copies of the latest annual report (Form 5500
Series) and updated summary plan description. The Plan administrator may make a
reasonable charge for the copies. In addition to creating rights for
participants, ERISA imposes duties upon the people who are responsible for the
operation of the Plan. The people who operate the Plan (called “fiduciaries”)
have a duty to do so prudently and in the interests of Plan participants. No
one, including Vectrus or any other person, may fire a Plan participant or
otherwise discriminate against a Plan participant in any way to prevent the
participant from obtaining a benefit under the Plan or exercising rights under
ERISA. If a claim for a severance benefit is denied, in whole or in part, the
person seeking benefits must receive a written explanation of the reason for the
denial. Plan participants have the right to have the denial of the claim
reviewed. (The claim review procedure is explained in Section 8 above.) Under
ERISA, there are steps Plan participants can take to enforce the above rights.
For instance, if a Plan participant requests materials and does not receive them
within thirty (30) days, the Participant may file suit in a federal court. In
such a case, the court may require the Administrator to provide the materials
and to pay the Plan participant up to $110 a day until the participant receives
the materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If a Plan participant has a claim which is denied
or ignored, in whole or in part, the participant may file suit in a federal
court. If it should happen that the participant is discriminated against for
asserting his or her rights, the participant may seek assistance from the U.S.
Department of Labor, or the participant may file suit in a federal court. In any
case, the court will decide who will pay court costs and legal fees. If the Plan
participant is successful, the court may order the person the Plan participant
sued to pay these costs and fees. If the Plan participant loses, unless the Plan
requires Vectrus to pay the costs, the court may order the Plan participant to
pay these costs and fees, for example, if it finds that the Participant’s claim
is frivolous. If the Plan participant has any questions regarding the Plan, the
participant should contact the Plan administrator (see Section 16 for the
contract in formation). If the Plan participant has any questions about this
statement or about his or her rights under ERISA, the Plan participant may
contact the nearest area office of the Employee Benefits Security Administration
(formerly the Pension and Welfare Benefits Administration), U.S. Department of
Labor, listed in his or her telephone directory, or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue, N.W. Washington, D.C. 20210. The
Plan participant may also obtain certain publications about his or her rights
and responsibilities under ERISA by calling the publications hotline of the
Employee Benefits Security Administration.



--------------------------------------------------------------------------------



 